Decree of the Surrogate’s Court of Richmond county admitting will to probate reversed upon the law and the facts and a new trial ordered, with costs, payable out of the estate, to the contestants, to abide the event, upon the ground that the contestants made out a prima facie case for submission to the jury. The issue of fraud and undue influence is dependent in this, as in many other eases, upon circumstantial evidence, and we are of opinion that there should have been greater liberality in the admission of testimony that would tend to indicate the relations between the testatrix and the proponent. There were also other rulings that bore upon the alleged fraud, and which upon a new trial may be avoided. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.